DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 26, 2021; December 06, 2021; January 18, 2022; and March 08, 2022 are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “TRANSPORTATION MANAGEMENT OF A TESTING APPARATUS FOR DIAGNOSING A HEALTH CONDITION,” “TRANSPORTING A HEALTH TESTING APPARATUS,” or any other testing apparatus.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-5 recite a combination of devices and therefore recite a machine.
Claims 6-10 recite a series of steps and therefore recite a process.
Claim 11 recites a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 6, and 11, as a whole, are directed to the abstract idea of reserving a test to diagnose a user, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) by reciting instructions for providing a user a testing apparatus.  See MPEP 2106.04(a)(2)(II)(C). The claims recite a mental processes because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by reciting observing a reservation and evaluating a testing apparatus based on the reservation.  See MPEP 2106.04(a)(2)(III). The method of organizing human activity and mental process of “reserving a test to diagnose a user,” is recited by claiming the following limitations: receiving a reservation, determining a testing apparatus based on the reservation, and transporting the testing apparatus to diagnose the user. The mere nominal recitation of a testing apparatus, a computer, non-transitory computer readable medium, and an autonomous traveling vehicle does not take the claim of the method of organizing human activity or mental process groupings. Thus, the claim recites an abstract idea.
With regards to Claims 4-5 and 9-10, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: deleting diagnosis results and referring a user to a hospital.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 6, and 11 recite the additional elements: a testing apparatus, a computer, non-transitory computer readable medium, and an autonomous traveling vehicle. The autonomous traveling vehicle in these steps are recited at a high level of generality, i.e., as a generic vehicle performing a generic transport function. These computer and non-transitory computer readable medium limitations are no more than mere instructions to apply the exception using a generic computer component. The testing apparatus step is recited at a high level of generality (i.e., as a general means of gathering health data for use in the diagnosis step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The testing apparatus and autonomous traveling vehicle limit the field of use by generally linking the identified abstract idea to the telemedicine field. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of providing an at home test in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing over the counter testing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 6, and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a computer and non-transitory computer readable medium. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.) and processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a testing apparatus (Specification p. 8), a computer (Specification p. 13), non-transitory computer readable medium (Specification p. 13), and an autonomous traveling vehicle (Specification p. 6). See MPEP 2106.05(d)(I)(2). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by a computer and non-transitory computer readable medium. See MPEP 2106.05(f). The claims limit the field of use by reciting a testing apparatus and an autonomous traveling vehicle. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claims 3 and 8, the additional elements do not amount to significantly more than the judicial exception. Regarding claims 3 and 6, the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): an autonomous traveling vehicle (Specification p. 6). See MPEP 2106.05(d)(I)(2). Claims 3 and 8 limit the field of use by reciting a testing apparatus and an autonomous traveling vehicle. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 2 and 7, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peeters et al. (U.S. 9,051,043 B1), hereinafter Peeters.

Claim 1. 
Peeters discloses a transportation management system configured to manage transportation of a testing apparatus for diagnosing a health condition of a user by using a computer, the transportation management system being further configured to: 
receive a reservation for a test that a user undergoes (Peeters (Col. 23 Lines 34-50) a particular UAV may only pe selected if a person involved in the medical situation is authorized for the higher service level; (Col. 10 Lines 50-57) person registers for a user-account to use medical support provided by the UAVs; (Col. 11 Lines 4-16) accounts may indicate a service level which may be used to prioritize response times; (Col. 8 Lines 16-21), (Col. 9 Lines 51-54) user may request medical support); 
determine a testing apparatus to be transported to the user based on the reservation (Peeters (Col. 9 lines 1-8) central dispatch may select a specific UAV to dispatch; (Col. 9 lines 23-35) local dispatch may select a particular UAV to dispatch; (Col. 9 Lines 54-57) user request a particular type of medical support; (Col. 16 Lines 33-50) diagnostic devices; (Col. 22 Line 55- Col. 23 Line 25) select a type of unmanned aerial vehicle with a medical-support configuration based upon the medical situation); and 
transport the testing apparatus to the user and diagnose the user by using the transported testing apparatus (Peeters (Col. 16 Lines 33-50) medical support may include diagnostic devices; (Col. 23 Lines 21-25) UAV may perform certain diagnostic tests; (Col. 24 Lines 15-46) send a message to the dispatch system to launch the selected UAV).

Claim 2. 
Peeters discloses all the elements of claim 1, as shown above. Additionally, Peeters discloses: 
the testing apparatus is transported together with an article that the user has ordered (Peeters (Col. 16 Lines 33-50) UAV may include medicines, diagnostic devices, treatment devices, and/or remote support devices; (Col. 17 Lines 7-23) dive accident package may include a floatation device; (Col. 23 Lines 1-9) UAV may include aspirin and a defibrillator; (Col. 23 Lines 21-25) UAV may perform certain diagnostic tests), and 
the user is diagnosed by using the testing apparatus when the user receives the article (Peeters (Col. 18 Lines 33-38), (Col. 23 Lines 21-25) perform preliminary diagnostic).

Claim 3. 
Peeters discloses all the elements of claim 1, as shown above. Additionally, Peeters discloses: 
wherein the testing apparatus is put into and transported by an autonomous traveling vehicle (Peeters (Col. 16 Lines 33-50) UAV may include medicines, diagnostic devices, treatment devices, and/or remote support devices; (Col. 17 Lines 7-23) dive accident package may include a floatation device; (Col. 23 Lines 1-9) UAV may include aspirin and a defibrillator; (Col. 23 Lines 21-25) UAV may perform certain diagnostic tests).

Claim 4. 
Peeters discloses all the elements of claim 1, as shown above. Additionally, Peeters discloses: 
wherein after the user is diagnosed by using the testing apparatus, a result of the test of the user is deleted from the testing apparatus (Peeters (Col. 24 Lines 50-56) privacy controls may include deleting information relating to the user’s use of a product).

Claim 6. 
Peeters discloses all the elements of claim 6 as shown above in claim 1. 

Claim 7. 
Peeters discloses all the elements of claim 7 as shown above in claim 2. 

Claim 8. 
Peeters discloses all the elements of claim 8 as shown above in claim 3. 

Claim 9. 
Peeters discloses all the elements of claim 9 as shown above in claim 4. 

Claim 11. 
Peeters discloses all the elements of claim 11 as shown above in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peeters in view of Macoviak et al. (U.S. P.G. Pub. 2020/0098461 A1), hereinafter Macoviak.

Claim 5. 
Peeters discloses all the elements of Claim 1, as shown above. However, Peeters does not disclose the following limitation, but Macoviak does: 
wherein the user is referred to a hospital based on the result of the test obtained by diagnosing the user by using the testing apparatus (Macoviak [0088] patient may be admitted to a healthcare facility; [0344], [0351] calculate a treatment plan based upon diagnostic device which may include making an appointment with a medical provider; [0367] software suggests a prescription and a referral to a specialist and a PA may validate that immediate care is needed).
One of ordinary skill in the art would have recognized that applying the known technique of referring a user to a medical center based upon a diagnostic test of Macoviak to Peeters would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Macoviak to the teaching of Peeters would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a medical center referral. Further, applying a medical center referral to Peeters, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient conveyance of the seriousness of diagnostic results to a patient who may not otherwise be able to understand the gravity of their test results. 

Claim 10. 
Peeters in view of Macoviak teaches all the elements of claim 10 as shown above in claim 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628